l-ll.b CUPY




SHARON KELLER                                                                                       ABEL ACOSTA
  PRESIDING JUDGE              Court of Criminal Appeals                                                CLERK
                                                                                                     (512)463-1551
                                     P.O. BOX 12308, CAPITOL STATION
LAWRENCE MEYERS
TOM PRICE                                  AUSTIN, TEXAS 78711                                     SIANSCHILHAB
PAUL WOMACK                                                                                        GENERAL COUNSEL
                                                                                                     (512)463-1600
CHERYL JOHNSON
MIKE KEASLER
BARBARA P. HERVEY
CATHY COCHRAN
ELSA ALCALA
 JUDGES




                                          Wednesday, July 23, 2014

   GLORIA JEAN WALKER                                       District Attorney San Augustine County
   Murray Unit - TDC# 1842765                               PO Box 674
   1916N. Hwy. 36 Bypass                                    St. Augustine, TX 75972'
   Gatesville, TX 76596                                     * DELIVERED VIA E-MAIL *


   12th Court Of Appeals Clerk
   Cathy Lusk
   1517 W. Front, Room 354
   Tyler, TX 75701
   * DELIVERED VIA E-MAIL *


   Re: WALKER, GLORIA JEAN
   CCA No. PD-0276-14                                                                COANo. 12-13-00077-CR
   Trial Court Case No. CR-12-8295


    The attached order was issued in the above case number.


                                                                         Sincerely




                                                                         Abel Acosta, Clerk




                     Supreme Court Building, 201 West 14th Street, Room 106, Austin, Texas 78701
                                        Website www.cca.courts.state.tx.us
        IN THE COURT OF CRIMINAL APPEALS
                                     OF TEXAS
                                                                    FILED IN COURT OF AF
                              NO. PD-0275 14 & PD-0276-14             12th Court of A




                           GLORIA JEAN WALKER, Appellant
                                                                           TYLEfl         ^\

                                              v.
                                                                      CATHY S.LUt / \

                                 THE STATE OF TEXAS


           ON APPELLANT'S PETITION FOR DISCRETIONARY REVIEW
                       FROM THE TWELFTH COURT OF APPEALS
                               SAN AUGUSTINE COUNTY


  Per curiam. Keasler and Hervey, JJ., dissent.


                                        ORDER


       The petition for discretionary review violates Rule of Appellate Procedure 68.5

(see now 9.4(i)(2)(D)) because the petition exceeds the proper length.

       The petition is struck. See Rule of Appellate Procedure 68.6.

       The petitioner may redraw the petition. The redrawn petition and copies must be

filed in the Court of Criminal Appeals within thirty days after the date of this order.

Filed: July 23, 2014
Do Not Publish